Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention

     Claims 1-8 and 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

In particular, in claims 1 and 16, Applicant does not appear to indicate that there is a sensor or processor that is performing the requisite method steps of “obtaining…”, “receiving…”, “post-processing…”, “computing…”, “determining…”, “providing…”. While the Office agrees it is implicit that there is a processor/sensor that is performing all of these method steps (in fact, in claims 9-15, it is explicit there are “a plurality of processors” that are performing these actions), it is still necessary to expressly recite said processor/sensor in claims 1 and 16 to make it clear that these method steps are not being performed in or by the human mind. Likewise for claim 16. Claims 2-8 and 17-20 depend upon claims 1 and 16. Appropriate correction is required.   

Allowable Subject Matter
The recited GNSS-based positioning and integrity-performance/correction mechanism in the recited sequence of steps does not appear to be considered by the prior art. In particular, the corrected position data is typically performed after sensor fusion (reckoning step) but in applicant’s invention, it appears correction is performed prior to gathering IMU/vehicle data in the sensor fusion step and subsequent to correction data being received to generate the estimated position information.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Fan whose telephone number is (571)-272-3013.  The examiner can normally be reached on M-F from 9AM to 5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jack Keith, can be reached at (571)272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Bo Fan/
Examiner, Art Unit 3646